DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/20/2020, 9/15/202, 3/4/2021, and 5/6/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/26/2019. 
Status of Application
Claims 1-18 are pending. Claims 1, 7, and 13 are the independent claims.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 4 state “acquiring information on a visible obstacle in a sensible range of the vehicle” and the term “sensible” is not clear. What is the threshold of sensible? Is 5 meters, 500 meters? As currently presented, the claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office suggests either defining what is “sensible” or removing the term. The Office will interpret any range as reading on this claim. Appropriate action is required.
Claims 7, 10, 13 and 16 are rejected under the same rational as Claims 1 and 4.
Claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring, combining and predicting a track.
The limitations of acquiring, combining and predicting a track, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processors” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processors” language, “acquiring, combining and predicting” in the context of this claim encompasses the user merely calculating a track. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the acquiring, combining and predicting a track steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring, combining and predicting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the acquiring, combining and predicting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-6, 8-12, and 14-18 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 7, and 13.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claims, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the track. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ohnishi et al. (United States Patent Publication 2018/0336787).
With respect to Claim 1: Ohnishi discloses “A track prediction method for an obstacle at a junction” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“comprising: acquiring environment information of a junction to be passed by a vehicle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“and acquiring information on a visible obstacle in a sensible range of the vehicle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“wherein the environment information comprises road information and information on a junction obstacle located in an area of the junction” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“combining the information on the junction obstacle with the information on the visible obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“and selecting information on a blind-zone obstacle in a blind zone of the vehicle at the junction” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 

With respect to Claim 2: Ohnishi discloses “The track prediction method of claim 1, wherein acquiring environment information of a junction to be passed by a vehicle comprises: when a distance between the vehicle and the junction reaches a preset distance, receiving the environment information acquired by an acquisition device at the junction” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19].
With respect to Claim 3: Ohnishi discloses “The track prediction method of claim 1, wherein combining the information on the junction obstacle with the information on the visible obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“and selecting information on a blind-zone obstacle in a blind zone of the vehicle at the junction comprises” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“matching the information on the junction obstacle with the information on the visible obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“determining whether the information on the junction obstacle and the information on the visible obstacle comprise identical information” [at least 
“and if the information on the junction obstacle and the information on the visible obstacle comprise information on a same obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“obtaining the information on the blind-zone obstacle by removing the identical information from the information on the junction obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-027400 and Figures 1, 5-7, 17-19].
With respect to Claim 4: Ohnishi discloses “The track prediction method of claim 3, wherein determining whether the information on the junction obstacle and the information on the visible obstacle comprise identical information comprises: acquiring historical frame data of a first obstacle located at the junction” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274];
“based on the information on the junction obstacle; acquiring historical frame data of a second obstacle in a sensible range of the vehicle, based on the information on the visible obstacle; performing feature matching to the historical frame data of the first obstacle and the historical frame data of the second obstacle by using a preset model” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274]; 

With respect to Claim 5: Ohnishi discloses “The track prediction method of claim 1, further comprising: determining whether the information on the junction obstacle comprises information on the vehicle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274]; 
“and if the information on the junction obstacle comprises the information on the vehicle, removing the information on the vehicle from the information on the junction obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274].
With respect to Claims 7-11: all limitations have been examined with respect to the method in claims 1-5. The device taught/disclosed in claims 7-11 can clearly perform on the method of claims 1-5. Therefore claims 7-11 are rejected under the same rationale.
With respect to Claims 13-17: all limitations have been examined with respect to the method in claims 1-5. The storage medium taught/disclosed in claims 13-17 can clearly perform on the method of claims 1-5. Therefore claims 13-17 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6, 12, and 18 are rejected under 35 USC 103 as being unpatentable over Ohnishi et al. (United States Patent Publication 2018/0336787). in view of Kobayashi et al.  (United States Patent Publication 2018/0225963).
Claim 6: While Ohnishi discloses “The track prediction method of claim 1, wherein predicting a moving track of an obstacle corresponding to the information on the blind-zone obstacle according to the road information comprises: acquiring historical frame data of the blind-zone obstacle based on the information on the obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274]; 
“and predicting a moving track of the blind-zone obstacle at the junction, according to junction environment information and the road information in combination with the historical frame data of the obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274].
Ohnishi does not specifically state that the traffic lights state are detected, rather map data.
Kobayashi, which is also a vehicle control system for vehicles, based on locations, teaches “predicting a moving track of the blind-zone obstacle at the junction, according to junction environment information and signal light state information in the road information” [at least Kobayashi, ¶ 0083-0085 and 0139].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kobayashi into the invention of Ohnishi to not only include using object, blind spot, map and sensor data to calculate vehicle controls as Ohnishi discloses but to also include traffic light data when controlling vehicles as taught by Kobayashi with a motivation of creating a more robust system (increased safety) by accounting for traffic lights as well as vehicles and blind spots. Additionally, the 
With respect to Claim 12: all limitations have been examined with respect to the method in claim 6. The device taught/disclosed in claim 12 can clearly perform on the method of claim 6. Therefore claim 12 is rejected under the same rationale.
With respect to Claim 18: all limitations have been examined with respect to the method in claim 6. The storage medium taught/disclosed in claim 18 can clearly perform on the method of claim 6. Therefore claim 18 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JESS WHITTINGTON/Examiner, Art Unit 3669